Concur: Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler, Fuchsberg and Cooke. Judge Jasen dissents and votes to reverse in the following memorandum: I would reverse the order of the Appellate Division and reinstate the judgment of conviction for the crime of sexual abuse in the first degree for the reasons stated in the opinion by Judge Joseph Jiudice of the Dutchess County Court. I also agree with so much of the dissenting opinion by Mr. Justice James D. Hopkins at the Appellate Division as states that the doctrine of the taint of the poisonous tree should not be extended to include evidence of the personal observation by a police officer of a crime committed in his presence.